To compel the respondent to restore certain special findings in an ejectment case.
Denied January 20, 1880.
*557In. ejectment against relators the declaration contained two counts, in one of which plaintiff claimed the fee and in the other only a life estate. Plaintiff recovered on the count last mentioned. The jury assessed the increased value of the land by reason of the improvements, at $1,480. Judgment was enteród for plaintiff that she recover possession and the court struck out the special findings.
Held, that the statute requiring payment for improvements is not applicable to a case where the interest recovered is less than the fee.